Case 1:19-cv-00958-TWP-DLP Document 95 Filed 12/03/19 Page 1 of 1 PageID #: 1204



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

   WILLIAM BARNHOUSE,                  )
                 Plaintiff,            )
                 v.                    ) Cause No.: 1:19-CV-00958-TWP-DLP
                                       )
   CITY OF MUNCIE, FONDA KING, STEVE   )
   STEWART, GORDON WATTERS, JOSEPH     )
   TODD, STEVE BLEVINS, DONALD BAILEY, )
   TERRY WINTERS, CARL SOBIERALSKI,    )
   AS-YET UNIDENTIFIED MUNCIE POLICE   )
   OFFICERS, and AS-YET UNIDENTIFIED   )
   EMPLOYEES OF THE INDIANA STATE      )
   POLICE CRIME LAB,                   )
                     Defendants.       )

                                             ORDER

          THIS MATTER coming before the Court on the Parties’ Joint Motion to Continue Trial

  Date.


  IT IS HEREBY ORDERED that said Motion is GRANTED. The final pretrial set October 7,

  2020 and the jury trial set November 2, 2020 are VACATED.             The final pretrial is

  RESCHEDULED for January 13, 2021 at 2:00 p.m. in Room 330.                The jury trial is

  RESCHEDULED to commence on February 8, 2021 at 9:00 a.m. in Courtroom 344, Birch

  Bayh Federal Building and U.S. Courthouse, Indianapolis, Indiana.



                     Date: 12/3/2019
                                                     ________________________
                                                     Hon. Tanya Walton Pratt, Judge
                                                     United States District Court
                                                     Southern District of Indiana




  Distribution:
  To all electronically registered counsel
